                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   RONNIE MEEKS                                           CIVIL ACTION

   VERSUS                                                 No.: 19-13238

   JAZZ CASINO CO., LLC                                   SECTION: “J” (1)




                                ORDER & REASONS

       Before the Court is a Motion to Remand (Rec. Doc. 6) filed by Plaintiff, Ronnie

Meeks (“Plaintiff”), and an opposition thereto (Rec. Doc. 8) filed by Defendant, Jazz

Casino Co., LLC (“Jazz”). Having considered the motion and legal memoranda, the

record, and the applicable law, the Court finds that the motion should be DENIED.

                  FACTS AND PROCEDURAL BACKGROUND

       The present litigation arises out of an alleged injury sustained by Plaintiff on

December 22, 2017 after falling in the bathroom of Harrah’s Casino. (Rec. Doc. 1-1).

Plaintiff filed suit against Jazz, which does business as Harrah’s, on December 22,

2018 in Orleans Parish Civil District Court. As regards damages, Plaintiff’s initial

complaint stated only that he sustained “serious injuries as a result of the fall.” (Rec.

Doc. 1-1 at 2).

       On October 23, 2019, Jazz removed this case from Orleans Parish Civil District

Court on the basis of diversity jurisdiction. (Rec. Doc. 1-2). On November 22, 2019,

Plaintiff filed the present motion to remand on the basis that Jazz’s removal is
untimely. Specifically, Plaintiff contends Jazz knew on May 31, 2019 that he was

seeking at least $75,000 in damages for his injuries.

                                LEGAL STANDARD

      “A party may remove an action from state court to federal court if the action is

one over which the federal court possesses subject matter jurisdiction.” Manguno v.

Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citing 28 U.S.C.

§ 1441(a)). Inherent to subject matter jurisdiction to remove a case to federal court is

diversity jurisdiction. See Manieri v. CR Eng., Inc., No. 19-2805, 2019 WL 2022535,

at *1 (E.D. La. May 8, 2019). “To exercise diversity jurisdiction, the complete diversity

must exist between the plaintiff and all of the properly joined defendants, and the

amount in controversy must exceed $75,000.” Id. (citing 28 U.S.C. § 1332(a)(1)). The

party with the burden of proof for removal and presence of federal jurisdiction is the

removing party. Manguno, 276 F.3d at 723 (citing De Aguilar v. Boeing Co., 47 F.3d

1404, 1408 (5th Cir. 1995)).

      In accordance with 28 U.S.C. § 1446 (b), a notice of removal must be filed within

thirty (30) days of receipt of the initial pleading setting forth the claim seeking to be

removed. If the case stated in the initial pleading is not removal, then “a notice of

removal must be filed within 30 days after receipt by the defendant, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one which is or has become

removeable.” 28 U.S.C. § 1446(b)(3).




                                           2
                                                  DISCUSSION

           Plaintiff does not attempt to argue that his initial complaint was removable on

its face or that the case is not removable at all. Instead, Plaintiff’s only argument is

that on May 31, 2019 Jazz received copies of Plaintiff’s medical records sufficient to

put Jazz on notice that the amount-in-controversy exceeded $75,000, thereby

beginning the 30-day removal clock.

           It is undisputed that medical records constitute “other papers” for the purposes

of determining whether an amount-in-controversy exceeds $75,000. See Bosky v.

Kroger Texas, LP, 288 F.3d 208, 211-12 (5th Cir. 2002). Rather, the only actual

dispute between the parties is at what point during discovery Jazz received medical

records sufficient to “ascertain that the case has become removeable.” 28 U.S.C. §

1446(b)(3). Whereas Plaintiff argues that the medical records Jazz received on May

31, 2019 were sufficient, Jazz asserts that it only received sufficient medical records

to support removability on October 7, 2019, in which case Jazz’s October 23, 2019

notice of removal was timely. The Court finds that Jazz’s position is correct, and its

notice of removal was timely.

           In order for receipt of other paper to begin the running of the 30-day removal

clock, it must be “unequivocally clear and certain” that the amount-in-controversy

exceeds $75,000. 1 See Bosky, 288 F.3d at 211. Here, the medical reports received by

Jazz on May 31, 2019 contained only Plaintiff’s complaints of low back and neck pain,

where the doctor diagnosed “lumbar disc herniation; lumbar spinal stenosis; lumbar



1
    That is if the amount in controversy is the missing piece of information to make the case removable.


                                                            3
radiculopathy; annular tear of lumbar disc; lumbar facet arthropathy; cervicalgia;

and cervical radiculopathy. . .[thereafter] recommend[ing] a lumbar epidural steroid

injection.” (Rec. Doc. 8 at p. 2) At this time, surgery was not recommended and the

combined medical bills only equaled $12,700. (Rec. Doc. 8 at p. 4). The Court finds

this is insufficient to rise to the level of “unequivocally clear and certain” evidence

that Plaintiff was claiming damages equal to or above $75,000. 2

         The Court’s conclusion is buttressed by the relevant case law. In a case

involving an almost identical posture, another section of this Court found that

defendant’s receipt of medical records consisting of “lower back pain, radiating neck

pain with numbness and tingling, failed conservative treatment, referral for pain

management, and referral for a shoulder MRI,” combined medical bills of $11,328.30,

and no surgical recommendation was insufficient to begin the running of the 30-day

removal clock. Profit v. IAT Insurance Group, No. 18-10897, 2019 WL 1349846, at *2

(E.D. La. Mar. 26, 2019). 3

                                               CONCLUSION

         Accordingly,




2
  The Court finds it unnecessary to discuss the sufficiency of the medical records received by Jazz on October 7, 2019
(Rec. Doc. 8 at p.4). Plaintiff’s very argument in his present motion confirms that he is seeking over $75,000.
3
  See generally Chandler v. Ruston La. Hosp. Co. LLC, No. 14-121, 2014 WL 1096365, at *5 (W.D. La. Mar. 19,
2014)(citing Harden v. Field Memorial Community Hosp., 265 F. App’x 405, 408 (5th Cir. 2008)(“allegations of a
fractured nose, fractured jaw, lacerations to face and gums, broken dentures, and contusions to plaintiff’s face and
body did not prove that the amount in controversy exceeded the jurisdictional minimum”); Ameri v. J.C. Penney Corp.,
Inc., No. 12-cv-2630, 2012 WL 5866493, at *3 (W.D. La. Nov. 19, 2012)(“records reflecting chronic shoulder pain,
treatment with lidocaine and steroid injections, and the possibility of surgery did not unequivocally show that the
amount in controversy exceeded $75,000”); Smith v. Wal-Mart Louisiana, LLC, No. 13-2368, 2013 WL 4781778, at
*1 (W.D. La. Sept. 5, 2013)(“facts indicating that plaintiff underwent anterior cervical fusion and discectomy surgery,
accrued $42,000 in medical expenses, and was unable to work did not unequivocally show that the amount in
controversy exceeded $75,000”)).


                                                          4
     IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (Rec. Doc. 6)

is DENIED.

     New Orleans, Louisiana, this 21st day of January, 2020.




                                    CARL J. BARBIER
                                    UNITED STATES DISTRICT JUDGE




                                       5
